DETAILED ACTION
	This action is made in response to the amendments/remarks filed on April 21, 2022. This action is indicated as allowable.
	Claims 1, 3-8, 10-15, 17-18, and 22-26 are pending. Claims 1, 8, and 15 are independent claims.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Independent claims 1, 8, and 15, when considered as a whole, are allowable over the prior art of record found during the time of examination.
During the time of examination, the following prior art references were found to be the closest art of record: Foley et al. (USPPN: 2011/0088018; hereinafter Foley) and Parvathy et al. (USPPN: 2007/0294586; hereinafter Parvathy).
Foley is directed to a method and apparatus for testing user interfaces. Foley teaches a method for receiving user interface (UI) settings of various UI elements to be rendered wherein object data associated with the UI elements indicates the type of data to be filled. Foley further teaches generating a test script for the UI using object definitions and the test script is generated based on one or more test definitions defining one or more attributes of the object definitions to be tested. Foley further teaches identifying a set of values that should be visible for a particular data element and validates the functionality and the accuracy of the UI.
Parvathy is directed to automated extensible user interface testing. Parvathy teaches automated extensible user interface testing of a UI of a program wherein verification can be performed to ensure UI elements appear and exist. Parvathy further teaches a verify option of UI testing includes providing a log and/or other report of the testing results.
However, the prior art references fail to teach, either alone, or in combination “determining user interface (UI) settings, wherein the UI settings indicate a UI element to be rendered on a UI of an application; determining metadata corresponding to the UI element, wherein the metadata indicates a format of data to be filled into the UI element; fetching data to be filled corresponding to the metadata; determining customized annotations associated with the UI element, the customized annotations indicating during which times of day which UI element is available to which of a subset of users; identifying a plurality of test procedures corresponding to the UI element; identifying a plurality of features indicated to be visible on a rendering of the UI element based on the, customized annotations and the fetched data; validating a rendering of the UI element against the plurality of states; and providing a test report based on the validating, the test report comprising: a first indication of the plurality of features identified to be visible based on the customized annotations and the fetched data, and a second indication of what features were identified on the rendering of the UI element based on the validating”.
The dependent claims further add limitations to the allowable subject matter of their corresponding independent claim; thus, are also allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STELLA HIGGS whose telephone number is (571)270-5891. The examiner can normally be reached Monday-Friday: 9-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on (571) 270-1104. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/STELLA HIGGS/Primary Examiner, Art Unit 2179